Citation Nr: 0527086	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  99-18 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active military service from August 1947 to 
October 1967.  He died in January 1997.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.


FINDINGS OF FACT

1.  The veteran died in January 1997.  The death certificate 
lists the immediate cause of death as cardiopulmonary arrest 
as a consequence of congestive heart failure; chronic 
obstructive pulmonary disease was listed as a significant 
condition contributing to death but not related to the 
veteran's congestive heart failure.

2.  At the time of the veteran's death, service connection 
was in effect for a low back disability, hemorrhoids, and 
arthritis of multiple joints; with a combined evaluation of 
100 percent, effective November 23, 1988.

3.  It has not been shown, by credible competent evidence, 
that the veteran's service-connected disabilities played a 
material role in his death; rendered him less able to 
withstand the effects of his fatal underlying disease or 
diseases; or hastened his death.



CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially in causing the veteran's death.  
38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the appellant's claim was received in 
January 1997, well before the enactment of the VCAA.

A Statement of the Case, issued in August 1999, provided 
notice to the appellant of the evidence necessary to support 
her claim of entitlement to service connection for the cause 
of the veteran's death.  Supplemental statements of the case 
dated in July 2002 and December 2003 also provided notice to 
the appellant of the evidence of record regarding her claim 
and why this evidence was insufficient to award the benefit 
sought.

Moreover, letters dated in May 1997 and June 2003 also 
instructed appellant regarding the evidence necessary to 
substantiate her claim and requested that she identify 
evidence supportive of the claim.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent VA and private treatment records have 
been obtained and associated with the record.  Neither the 
appellant nor her representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  In fact, the appellant, in an April 
2005 letter, indicated that she had no further evidence to 
submit in support of her claim.  The Board is also unaware of 
any such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.


Factual Background

The veteran's service medical records do not reflect the 
presence of chronic cardiovascular disease.  Upon discharge 
physical examination in May 1967, the veteran's heart and 
vascular system were noted to be normal.

Service connection was granted for minimal degenerative 
arthritis, with a 10 percent evaluation, and for hemorrhoids, 
with a noncompensable evaluation, in August 1968.  In a June 
1987 rating decision, the RO granted a 50 percent rating for 
the veteran's arthritis.

VA outpatient treatment notes for the period from August 1986 
to July 1987 indicate the veteran's complaints of pain.  In 
October 1986 the veteran underwent a decompressive lumbar 
laminectomy.  A history recorded at the time included 
hypertension and an aortic aneurysm (diagnosed in 1985).

On VA orthopedic examination in November 1988, the examiner 
indicated that the veteran had suffered from a 
cerebrovascular incident with left hemiparesis.  Similar 
findings were noted during November 1988 VA outpatient 
treatment visits.

In an April 1989 rating decision, the RO granted separate 
compensable evaluations for arthritis of various joints.  The 
veteran's combined evaluation was 100 percent, effective 
November 28, 1988.

VA outpatient treatment records dated in 1989 and 1990 
continue to reflect treatment for arthritis.  

A September 1990 VA cardiology note indicates that the 
veteran took nitroglycerin for chest pain.  His history 
included myocardial infarction in 1980 and atypical chest 
pain.  

A January 1993 VA treatment note indicates inflammatory  
joint disease, hypertension, carotid arthrosclerosis, and 
status post cerebrovascular accident with left hemiparesis.  
The veteran was noted to have increased difficulty in 
mobility with pain in the neck, shoulders, right hand, right 
wrist, and both hips.  Severe degenerative joint disease was 
assessed.  The veteran reported difficulty sleeping due to 
pain in August 1993.

Records from Amsterdam Memorial Hospital indicate that the 
veteran was admitted in June 1994 with what appeared to be a 
left hemiparesis.  Following treatment and studies, the 
discharge diagnoses were unstable angina, probable small 
transient ischemic attack with transient left hemiparesis, 
abdominal aortic aneurysm, and history of hypertension.  He 
was readmitted again in July 1994.  The discharge summary 
notes the veteran's history of advanced coronary occlusive 
disease and abdominal aortic aneurysm.  Cardiac 
catheterization in July 1994 revealed severe disease of the 
right and left coronary arteries.  

The veteran underwent coronary artery bypass grafting times 
four in August 1994 at St. Mary's Hospital.

A February 1996 discharge summary from St. Mary's Hospital 
indicates diagnoses including right carotid bruit, history of 
arteriosclerotic heart and vascular disease, status post 
coronary artery bypass grafting and pacemaker insertion, 
status post abdominal aortic aneurysm resection, deep venous 
thrombosis, and history of lumbar disc disease.  Also noted 
in the summary were mild atrophic changes of the brain, which 
were suspected to be age dependent.  The veteran stated that 
he was unable to do much of anything other than lie in his 
hospital bed at home.  

A November 1996 treatment note from the veteran's private 
physician indicates that he was essentially confined to a bed 
due to back pain.  A January 1997 on call note indicates that 
the veteran had a terminal condition, and that his family did 
not want to take him to the emergency room.  They expressed a 
desire for comfort care only.  
As noted above, the veteran died in January 1997.  The 
immediate cause of death was listed as cardiopulmonary arrest 
as a consequence of congestive heart failure.  Chronic 
obstructive pulmonary disease was also indicated as a 
significant condition contributing to death.  The appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death was received in January 1997.

In a March 1997 letter, the veteran's attending cardiologist 
stated that the veteran was severely disabled from 
degenerative arthritis and had been awarded full disability 
due to that condition.  He noted that the veteran, in later 
years, had developed moderate obesity due to his disability, 
which he opined led to the development of cardiovascular 
disease.  He pointed out that the veteran's arthritis had not 
allowed him proper cardiac rehabilitation, and opined that it 
had directly contributed to the progression of his 
cardiovascular disease and eventual demise.  He concluded 
that there was a direct correlation between the veteran's 
service-connected disability and the cardiovascular disease 
that led to his demise.  

An opinion from a VA cardiologist was obtained in August 
1998.  The cardiologist indicated that he had reviewed the 
veteran's records in detail.  He noted that the veteran had 
well established atherosclerotic heart disease and that he 
had undergone bypass graft surgery in 1994.  He also noted 
that the veteran had a history of multiple cardiovascular 
risk factors, to include long standing hypertension, a family 
history of coronary artery disease, a 70 pack-year history of 
cigarette smoking, long standing documented peripheral 
vascular disease including an abdominal aortic aneurysm, and 
excessive weight.  He indicated that he had reviewed the 
opinion rendered by the veteran's private cardiologist, and 
stated that the medical evidence of record contradicted the 
private cardiologist's statement.  He emphasized that the 
veteran had multiple risk factors for atherosclerotic heart 
disease.  He noted that while a sedentary lifestyle and 
obesity were associated with increased incidence of coronary 
disease, they were considered lesser risk factors in the 
etiology and development of that syndrome.  He pointed to 
those risk factors manifested by the veteran, specifically 
hypertension, family history and significant smoking, and 
noted that they would be considered much more potent 
etiologic causes for the development of heart disease.  He 
also indicated that other factors had contributed to the 
veteran's sedentary lifestyle.  He stated that the veteran's 
service-connected arthritis had undoubtedly played some role 
in his ability to pursue a more healthy lifestyle.  However, 
he concluded that it was at best a modest contributor to the 
veteran's exercise intolerance and that the veteran's overall 
physical limitations were not a predominant contributing 
factor to his cardiovascular risk profile.  He concluded that 
degenerative arthritis of multiple joints did not contribute 
substantially or materially to the veteran's death.

The Board sought an independent medical expert opinion in 
August 2004.  A cardiologist from the Medical University of 
South Carolina provided his opinion in March 2005.  He noted 
that he had reviewed the veteran's records, to include 
opinions provided by the veteran's private cardiologist and 
the VA cardiologist.  He noted that terminal records 
consisted of on call notes indicating that the veteran's 
family requested only comfort terminal care, and that no in-
hospital or emergency room care was requested.  He indicated 
that his review revealed ample documentation for the presence 
of significant coronary heart disease as well as other forms 
or locations of atherosclerotic disease, and listed the 
relevant findings.  He concluded that it was more likely than 
not that the veteran died of a vascular event such as a 
myocardial infarction or arrhythmia related to a myocardial 
ischemic episode.  He opined that the veteran's arthritis of 
multiple joints was not a major contributing force to the 
actual event of death.  He stated that although the veteran's 
arthritis contributed considerably to his level of disability 
and general discomfort, it did not contribute or participate 
substantially as a causal event to the process that more 
likely than not caused his death.  He concurred with the VA 
cardiologist in concluding that arthritis of multiple joints 
did not contribute substantially or materially to the 
veteran's death.



Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be established for disease 
initially diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Having carefully reviewed the evidence pertaining to the 
appellant's claim, the Board has concluded that service 
connection for the cause of the veteran's death is not 
warranted.  In this regard, the Board observes that the 
veteran's private cardiologist opined that the service-
connected arthritis was directly correlated to his 
cardiovascular disease.  However, a VA cardiologist and an 
independent private cardiologist have reviewed the record and 
concluded that the veteran's service-connected arthritis did 
not contribute substantially or materially to the veteran's 
death.  Both physicians pointed specifically to numerous 
other risk factors in the veteran's medical history.  The VA 
cardiologist concluded that the evidence of the medical 
record contradicted the statement of the veteran's 
cardiologist, indicating that the veteran had multiple risk 
factors for atherosclerotic heart disease.  He indicated that 
a sedentary lifestyle and obesity were lesser risk factors in 
the etiology and development of coronary disease than other 
risk factors manifested by the veteran, and that the 
veteran's overall physical limitations were not a predominant 
contributing factor to his cardiovascular risk profile.  
Notably, the veteran's private cardiologist did not discuss 
the other risk factors manifested by the veteran and their 
involvement in the development of the veteran's coronary 
disease.  The Board therefore concludes that the opinions of 
the VA cardiologist and the independent expert carry more 
probative weight.  

The Board has considered the appellant's assertions that the 
veteran's service-connected arthritis was etiologically 
related to his coronary heart disease; however, as a 
layperson, she is not qualified to render an opinion 
concerning question of medical causation.   See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Finally, the Board notes that there is neither a contention 
nor evidence suggesting that the fatal condition was present 
in service or within one year of the veteran's discharge from 
service, or that the fatal condition was etiologically 
related to any event during the veteran's active service.  

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


